DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/7/2021 are acknowledged.  Claims 17, 20-22 and 24-26 are amended; claims 1-16, 18-19 and 23 are canceled; no claims are withdrawn; claims 17, 20-22 and 24-28 are pending and have been examined on the merits.

Claim Objections
The objection to claim 1 set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 18-22 and 24-26 under 35 U.S.C. § 112(b), as set forth at pp. 3-4 of the previous Office Action, is moot regarding claims 18-19 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 17-22 and 24-28 under 35 U.S.C. § 112(a), as set forth at pp. 4-6 of the previous Office Action, is moot regarding claims 18-19 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 has been amended to depend from claim 20.  A claim cannot properly depend from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For furthering prosecution, the claim will be interpreted as depending from independent claim 17.

Claim Rejections - 35 USC § 102
The rejection of claims 17-18, 21-22, 24-25 and 27-28 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Belardinelli et al., US 2012/0003329 (cite B, PTO-892, 2/5/2021) as set forth at pp. 9-10 of the previous Office Action, is moot regarding claim 18 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 17, 22 and 27 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Guarnieri et al., US 2012/0010145 (cite C, PTO-892, 2/5/2021) as set forth at p. 10 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 17-18, 21-22 and 24 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Smits et al., US 2004/0259889 (cite D, PTO-892, 2/5/2021) as set forth at pp. 10-11 of the previous Office Action, is moot regarding claim 18 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 17-21 and 24-25 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Rosenmeier, US 2009/0306009 (cite E, PTO-892, 2/5/2021) as set forth at pp. 11-12 of the previous Office Action, is moot regarding claims 18-19 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims and Applicant’s persuasive argument (Remarks, p. 6).
The rejection of claims 17-21 and 24 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Mootha et al., US 2019/0015444 (cite F, PTO-892, 2/5/2021) as set forth at p. 12 of the previous Office Action, is moot regarding claims 18-19 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 17-21 and 24-25 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Pelleg et al., US 2010/0222294 (cite H, PTO-892, 2/5/2021) as set forth at pp. 12-13 of the previous Office Action, is moot regarding claims 18-18 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17, 20-21, 24 and 27-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Neely, US Patent 6001842, issued 12/14/1999 (cite A, PTO-892, 2/5/2021; herein “Neely”) in light of Suzuki et al., 2003 (cite V, PTO-892, 2/5/2021; herein “Suzuki”).

Neely teaches that the P2X1 antagonist (PPADS) administered to treat pulmonary arterial hypertension can be administered as an intravenous bolus (i.e. administered to the subject systemically, col. 14, ll. 45-46) anticipating claim 24.
Neely teaches administering the P2X1 antagonist (PPADS) in combination with anti-inflammatory agents (col. 11, l. 62 – col. 12, l. 19) anticipating claim 28.
Neely teaches administering theP2X1 antagonist (PPADS) in combination with steroids (col. 11, l. 62 – col. 12, l. 19), which are vasoactive substances, as evidenced by Suzuki et al., 2003, anticipating claim 27.
Suzuki et al., 2003 is cited solely as evidence that estrogens, progestins, androgens, glucocorticoids and mineralocorticoids all have effects on vascular function (Abst.), i.e. are vasoactive substances.
Additionally, Neely teaches that the treatment can further comprise thrombolytic therapy (col. 8, ll. 30-33), i.e. administration of blood thinners, anticipating claim 27.

Response to Arguments
6/7/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 4-10 regarding the claim objection, rejections under 35 U.S.C. §§ 112(b), 112(a) and the rejections under 35 U.S.C. 102(a)(l)/102(a)(2) over Belardinelli, over Guarnieri, over Smits, over Rosenmeier, over Mootha and over Pelleg are moot as the rejections have been withdrawn.  Regarding the rejection of claims 17-22 and 24-28 under 35 U.S.C. 102(a)(l)/102(a)(2) over Neely, Applicant argues that “This portion of Neely relates to preventing organ injury from endotoxin from occurring and/or treating the early symptoms of endotoxin-induced tissue injury. However, Neely specifically states that pulmonary hypertension is a late downstream effect of endotoxin-induced tissue injury, not an early one. The present claims recite administering the P2X1 antagonist to a subject already suffering from PAH. The subjects described by Neely would either not yet have been exposed to endotoxin or not yet demonstrating symptoms of tissue injury (preventing) or would be in the early (not late) stages of injury (no PAH)” (emphasis in Remarks, p. 6, 1st full ¶).
This is thoroughly unpersuasive because Neely teaches that there is an early, acute pulmonary arterial hypertension followed by a late, chronic pulmonary arterial hypertension:
“In the lung, endotoxin produces a transient rise in pulmonary artery pressure within 30–60 minutes, pulmonary capillary leak associated with ultrastructural changes in pulmonary capillary endothelial cells and microthrombosis by 60 minutes and a late pulmonary hypertension which lasts for several hours. The mechanisms of these pathophysiological changes in the lung following endotoxin are not completely understood. The acute, transient rise in pulmonary artery pressure following endotoxin is associated with increased lymph and blood levels of acute pulmonary hypertension which was attenuated by cyclooxygenase inhibition.” (col. 11, ll. 36-50).  
Hence, Neely is clear that pulmonary arterial hypertension is experienced acutely as an early symptom of endotoxin-induced tissue injury (as well as a chronic, long term condition).  Applicant admits that Neely teaches treating the early symptoms of endotoxin-induced tissue injury (above).  Thus, Applicant’s argument that Neely does not teach treating PAH because it is only a late effect which Neely would not treat is not persuasive and the rejection is maintained with modification to address the amended claims and for clarity.

Claims 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Green et al., US 2016/0177298 (cite G, PTO-892, 2/5/2021; herein “Green”).
Green teaches methods of treating primary pulmonary hypertension (i.e. idiopathic pulmonary arterial hypertension) [0033] comprising administering the purinergic receptor P2X1 antagonist NF279 [0149] anticipating claims 17 and 20-21.

Response to Arguments
Regarding the rejection of claims 17-21 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Green, Applicant argues that Green discloses treating pulmonary arterial hypertension in a list of diseases that is too long (Remarks, p. 8).  This is unpersuasive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Neely, US Patent 6001842, issued 12/14/1999 (cite A, PTO-892, 2/5/2021; herein “Neely”) in view of Kumamoto, US Patent 7067254, issued 6/27/2006 (cite A, attached PTO-892; herein “Kumamoto”).
Neely discloses methods for treating ischemia-reperfusion injury in an organ by administration of a composition comprising a P2X purinoceptor antagonist (Abst.) wherein the injury comprises pulmonary arterial hypertension (PAH) in the lung (col. 11, prima facie obvious.
Neely teaches that the P2X antagonist to be used in her method can be an antibody which selectively targets and binds the receptor (col. 9, ll. 62-67) and suggests that the receptor is the receptor antagonized by PPADS (which is the P2X1 receptor) (col. 9, ll. 49-55), but doesn’t specifically recite that the receptor that the antagonistic antibody is targeted to is P2X1.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the receptor targeted by an antagonistic antibody to be P2X1 receptor in view of the disclosure of Kumamoto.
 Kumamoto is drawn to treating inflammatory conditions wherein P2X1 antagonists (PPADS, Suramin) can be administered to treat the conditions (col. 5, ll. 35-42; col. 5, ll. 51-53).  Kumamoto teaches that the antagonist can be antibodies against P2 receptors wherein the P2 receptor can be P2X1 (col. 8, ll. 13-24).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of treating PAH set forth in Neely wherein the P2X prima facie obvious.
Neely teaches that the P2X1 antagonist (PPADS) administered to treat pulmonary arterial hypertension can be administered as an intravenous bolus (i.e. administered to the subject systemically, col. 14, ll. 45-46); therefore, claim 24 is prima facie obvious.
Neely doesn’t specifically teach administering the PPADS to the subject locally to a pulmonary artery; however, Neely teaches that PAH can be treated by administration of a selective A1 adenosine receptor (ADORA1) antagonist and/or a P2X purinoceptor antagonist (both being purinergic receptor antagonists) and teaches that the ADORA1 antagonist is administered into the intralobar artery (i.e. administered to the subject locally to the pulmonary system and to a pulmonary artery, col. 14, ll. 38-40) to treat PAH.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to administer the P2X1 antagonist PPADS into the intralobar artery to treat PAH with a reasonable expectation of success; therefore, claims 25-26 are prima facie obvious.
Neely teaches that the treatment can further comprise thrombolytic therapy (col. 8, ll. 30-33), i.e. administration of blood thinners; therefore, claim 27 is prima facie obvious.
Neely teaches administering the P2X1 antagonist (PPADS) in combination with anti-inflammatory agents (col. 11, l. 62 – col. 12, l. 19); therefore, claim 28 is prima facie obvious.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651